
	

113 SCON 9 IS: Recommending the posthumous award of the Medal of Honor to Sergeant Rafael Peralta.
U.S. Senate
2013-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. CON. RES. 9
		IN THE SENATE OF THE UNITED STATES
		
			March 19, 2013
			Mrs. Feinstein (for
			 herself and Mr. Rubio) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Armed
			 Services
		
		CONCURRENT RESOLUTION
		Recommending the posthumous award of the
		  Medal of Honor to Sergeant Rafael Peralta.
	
	
		Whereas, in November 2004, the Marine Corps led combat
			 operations to retake the insurgent stronghold of Fallujah, Iraq, as part of
			 Operation Phantom Fury;
		Whereas Marine Corps Sergeant Rafael Peralta and thousands
			 of other Marines entered the city of Fallujah, coming into immediate contact
			 with the enemy and engaging in some of the most intense combat in the entire
			 Iraq war;
		Whereas Sergeant Peralta, serving with 1st Battalion, 3rd
			 Marines, cleared scores of houses for days, and on November 14, 2004, asked to
			 join an under-strength squad;
		Whereas, the following morning, a close-quarter fight
			 erupted as Sergeant Peralta and his squad of Marines cleared their seventh
			 house of the day;
		Whereas Sergeant Peralta, attempting to move out of the
			 line of fire, was hit in the back of the head by a fragment from a ricocheted
			 bullet;
		Whereas the insurgents, in the process of fleeing the
			 house, threw a fragmentation grenade through a window, landing directly near
			 the head of Sergeant Peralta;
		Whereas Sergeant Peralta reached for the grenade and
			 pulled it to his body, absorbing the blast and shielding the other Marines who
			 were only feet away;
		Whereas, on November 15, 2004, Sergeant Peralta made the
			 ultimate sacrifice to save the lives of his fellow Marines;
		Whereas Sergeant Peralta was posthumously recommended by
			 the Marine Corps and the Department of the Navy for the Medal of Honor;
		Whereas 7 eyewitnesses confirmed that Sergeant Peralta
			 smothered the grenade with his body, with 4 of the accounts, taken
			 independently, stating that Sergeant Peralta gathered the grenade with his
			 right arm;
		Whereas the historical standard for awarding the Medal of
			 Honor is 2 eyewitness accounts;
		Whereas, in 2008, the nomination of Sergeant Peralta for
			 the Medal of Honor was downgraded to the Navy Cross after an independent panel
			 determined that Sergeant Peralta could not deliberately have pulled the grenade
			 to his body due to his head wound, despite 7 eyewitness accounts to the
			 contrary;
		Whereas, in 2012, new and previously unconsidered
			 evidence, consisting of combat video and an independent pathology report, was
			 submitted to the Department of the Navy;
		Whereas based on the new evidence, a review of the case
			 was initiated;
		Whereas, in December 2012, the upgrade from the Navy Cross
			 to the Medal of Honor for Sergeant Peralta was denied, despite an announcement
			 of the support of the Department of the Navy for the upgrade;
		Whereas the citation for the Navy Cross awarded to
			 Sergeant Peralta states, without hesitation and with complete disregard
			 for his own personal safety, Sergeant Peralta reached out and pulled the
			 grenade to his body, absorbing the brunt of the blast and shielding fellow
			 Marines only feet away;
		Whereas Sergeant Peralta wrote to his brother in the days
			 preceding his death, saying, I’m proud to be a Marine, a U.S. Marine,
			 and to defend and protect the freedom and Constitution of America. You should
			 be proud of being an American citizen;
		Whereas Sergeant Peralta, who was born in Mexico and
			 immigrated with his family to San Diego, California, enlisted in the Marine
			 Corps on the same morning he received his proof of permanent residence,
			 commonly known as a green card; and
		Whereas Sergeant Peralta and his fellow Marines are an
			 inspiration for their service, selflessness, and sacrifice: Now, therefore, be
			 it
		
	
		That Congress—
			(1)honors Sergeant
			 Rafael Peralta, a Mexican-American who enlisted in the Marine Corps on the same
			 day he received his permanent residence status, for his dedication to the
			 Marine Corps and the United States, and for upholding the highest standards of
			 military service;
			(2)recognizes that
			 the courage and selfless actions of Sergeant Peralta in combat saved the lives
			 of his fellow Marines;
			(3)concurs with the
			 Marine Corps and the Department of the Navy that the actions of Sergeant
			 Peralta are in the spirit and tradition of the Medal of Honor;
			(4)maintains that
			 eyewitness accounts confirm that Sergeant Peralta deliberately pulled the
			 grenade to his body and, consistent with previous Medal of Honor awards, the
			 eyewitness accounts should be the leading and deciding factor in evaluating the
			 nomination of Sergeant Peralta for the Medal of Honor; and
			(5)recommends that
			 Sergeant Peralta posthumously be awarded the Medal of Honor.
			
